UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

RITA DAVE,
                                                           Case No. 15-CV-3864 (JMA) (ST)
                              Plaintiff,
                                                             NOTICE OF MOTION FOR
       ― against ―                                          SANCTIONS AND RELATED
                                                           RELIEF AGAINST DEFENDANT
THE COUNTY OF SUFFOLK, DETECTIVE
                                                              LAWRENCE SHEWARK
INVESTIGATOR LAWRENCE SHEWARK, P.O.
JANE DOE, and P.O.S JOHN DOE #1-10,
                                                          ORAL ARGUMENT REQUESTED
                              Defendants.

               PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law,

Declaration of David B. Shanies and exhibits attached thereto, and all the papers and proceedings

had herein, the undersigned will move this Court, at a time and place as the Court may direct, for

an order, pursuant to Federal Rules of Civil Procedure 11 and 37 and the Court’s inherent power:

       (1)     Granting Plaintiff additional discovery, including (a) an independent forensic
               analysis of Defendant Lawrence Shewark’s mobile device used to exchange text
               messages with non-party Ernesto Pizarro on August 10, 2018, as well as of any
               existing imaging of such device, and (b) a deposition of Defendant Shewark
               following such forensic analysis;

       (2)     Issuing an adverse inference instruction at trial permitting the factfinder to
               conclude that any unrecoverable metadata of the text messages exchanged with
               Mr. Pizarro was favorable to Plaintiff;

       (3)     Awarding Plaintiff compensatory and punitive monetary sanctions, including
               attorneys’ fees and costs;

       (4)     Referring this matter to the United States Attorney for the Eastern District of New
               York for investigation and any further action as appropriate; and

       (5)     Granting such further relief as the Court deems just and proper.

               PLEASE TAKE FURTHER NOTICE that Plaintiff’s motion is based on

Defendant Shewark’s various discovery misconduct, in violation of Rule 37(b), (c), and (e), and




                                                1
submission of a declaration including false representations to the Court, in violation of Rule

11(b)(1) and (4).

                                                     DAVID B. SHANIES LAW OFFICE


New York, New York                            By:
Dated: November 2, 2020                              David B. Shanies
                                                     Joel A. Wertheimer
                                                     Deborah I. Francois
                                                     411 Lafayette Street, Sixth Floor
                                                     New York, New York 10003
                                                     (212) 951-1710 (Tel)
                                                     (212) 951-1350 (Fax)
                                                     david@shanieslaw.com
                                                     joel@shanieslaw.com
                                                     deborah@shanieslaw.com

                                                     Counsel for Plaintiff Rita Dave




                                                 2
